i          i       i                                                                      i        i      i




                                    MEMORANDUM OPINION

                                            No. 04-08-00267-CR

                                         Frank Boyd HARRISON,
                                                Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                       From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-CR-10684
                              Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: June 25, 2008

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule

25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

Accordingly, on May 21, 2008, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right
                                                                                   04-08-00267-CR

of appeal was made part of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       On May 19, 2008, appellant’s appellate counsel notified this court that appellant does not

have the right to appeal in this case. In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.

                                         PER CURIAM




DO NOT PUBLISH




                                               -2-